Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0294159 A1 to Takahashi in view of US 2018/0061065 A1 to Mayuzumi.
Claim 1. An information processing apparatus comprising: at least one memory storing program instructions; and at least one processor configured to execute the instructions stored in the memory to: acquire presence information that is generated based on images shot for each of a plurality of predetermined places and indicates a place where a person is present at a point in time of the shooting of the images; Takahashi [0022] teaches the monitoring system 1 is generally configured from an information processing server 100, a plurality of video cameras 200 (video cameras 200A to 200N; hereinafter collectively referred to as the "video cameras 200"), a display device 300, and an input device 400. 
and estimate a place where a specific person is currently present from among the plurality of predetermined places based on the acquired presence information, wherein the presence information includes time information at the point in time of the shooting, and in the estimation of the place where the specific person is present, the place where the specific person is currently present is estimated using a presence probability of the specific person at the predetermined places, the presence probability being calculated based on an amount of time elapsed from the point in time of the shooting. Takahashi [0024] teaches the video cameras 200 capture images (videos) and determine whether there is a person in the captured images, and send, together with the captured images, the person detection result including information such as the position (including the movement locus in the image) and feature quantity of the person in the image to the information processing server 100. Moreover, the video cameras 200 can track the person in the images (within the view angle) by comparing the captured images between frames.
Takahashi [0026] teaches the information processing server 100 pervious various types of tracking processing including the next camera prediction of predicting in which video camera the person captured with the video camera 200 will subsequently appear by analyzing the images captured with the video cameras 200. 
Takahashi [0039-0056], Fig. 3
While Takahashi fails to explicitly teach time information at the point in time, Mayuzumi, in the same field of tracking a person [0042] teaches in the inter-camera person identification unit 440, the in-screen tracking information received from each camera and the tracking information saved in the image/result saving unit 430 are used to associate the identical objects between the cameras. In order to make an association, time information and information obtainable from an image, such as the characteristics of the face or the entire body of the object, are used to identify the target. In a case in which there are distances between the respective cameras, association is performed by predicting the movement of the object. As a result, the traveling path of an object detected by a plurality of cameras can be obtained. 
Mayuzumi [0043] teaches Each traveling path is associated with the time information and the information of the camera which has captured an image. These pieces of information and each traveling path obtained by inter-camera person identification are saved in the image/result saving unit 430 together with person information such as the ID of the target person. Furthermore, to indicate each traveling path on the map displayed on the display device 124, drawing display processing is performed on the map by a map output unit 441. In the map display, since each traveling path includes time information, it is possible to distinguish and display whether the traveling path is past information or current information. In addition, since the camera identification information is also held, it is possible to distinguish and display which of the cameras has captured a section of the traveling path. 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to apply acquire presence information that is generated based on images shot for each of a plurality of predetermined places by Takahashi with Mayuzumi’s teaching of the presence information includes time information at the point in time of the shooting. One would have been motivated to perform this combination due to the fact that it allows one to accurately track a person’s movement to be past or current (Mayuzumi [0043]). In combination, Takahashi is not altered in that Takahashi continues to acquire presence information. Mayuzumi 's teachings perform the same as they do separately of acquiring time information to track a person’s movement.
Therefore one of ordinary skill in the art, such as an individual working in the field of tracking the movement of a person could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 2. Takahashi further teaches wherein the processor is further configured to execute the instructions to estimate the place where the specific person is currently present using the presence probability calculated based on a predetermined movement probability from a first place to each of second places that can be reached from the first place and the amount of time elapsed from the point in time of the shooting, the first place is a place where the specific person is present at the time of the shooting among the plurality of predetermined places, and the second place is a place that can be reached from the first place among the plurality of predetermined places. Takahashi [0039-0064], Figure 3
Claim 3. Takahashi further teaches wherein the processor is further configured to execute the instructions to change a configuration or a setting related to generation of the presence information in accordance with a result of the estimation of the place where the specific person is present. Takahashi [0039-0064], Figure 3
Claim 4. Takahashi further teaches wherein the processor is further configured to execute the instructions to allocate resources corresponding to a magnitude of the presence probability of each of the predetermined places to processing for generating the presence information for each of the shot images of the predetermined places. Takahashi [0039-0064], Figure 3
Claim 8. It differs from claim 1 in that it is a person search system performed by the apparatus of claim 1. Therefore claim 8 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 9. Mayuzumi further teaches wherein the processor is further configured to execute the instructions to generate the presence information by identifying a face included in the shot image. Mayuzumi [0042] teaches in the inter-camera person identification unit 440, the in-screen tracking information received from each camera and the tracking information saved in the image/result saving unit 430 are used to associate the identical objects between the cameras. In order to make an association, time information and information obtainable from an image, such as the characteristics of the face or the entire body of the object, are used to identify the target. In a case in which there are distances between the respective cameras, association is performed by predicting the movement of the object. As a result, the traveling path of an object detected by a plurality of cameras can be obtained. 
Claim 10. It differs from claim 1 in that it is a place estimation method performed by the apparatus of claim 1. Therefore claim 10 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0294159 A1 to Takahashi in view of US 2018/0061065 A1 to Mayuzumi and in further view of US 2016/0261808 to Tojo.
Claim 5. Takahashi and Mayuzumi fail to explicitly teach the limitations of claim 5, however, Tojo, in the field of chasing (tracking movement) an object by using plural capturing (or imaging) apparatuses, teaches wherein the processor is further configured to execute the instructions to change a setting related to an image recognition processing performance for generating the presence information for each of the shot images of the predetermined places in accordance with the result of the estimation of the place where the specific person is present. Tojo [0083] teaches the proximity camera appearance time estimating unit 408 calculates the movement speed of the object from a result of the chasing process of the object performed in S603. Specifically, the movement speed of the object can be obtained by the calculation that the movement distance of the center-of-gravity position of the object in the screen (with a pixel unit) between the frame images is divided by the time between the frame images. Note that the time between the frame images can be obtained by the frame rate. While the object is being chased, plural movement speeds are to be obtained as the movement speed of the object. Therefore, the proximity camera appearance time estimating unit 408 derives, for example, the arithmetic mean value of these plural movement speeds as the movement speed of the object which is targeted (the object being targeted). The movement speed derived here is the movement speed on the screen. Therefore, the proximity camera appearance time estimating unit 408 converts the movement speed on the screen into the movement speed in the real world on the basis of the height of a position, where the capturing apparatus is installed, from the ground, an angle of the capturing apparatus (the optical axis) for a horizontal plane, the focal distance of the capturing apparatus and the like. Here, in the present embodiment, it is assumed that the object moves at the same movement speed from when the object exits from the capturing range of the capturing apparatus until when the object reaches the predetermined position in the capturing range of proximity camera. Therefore, the proximity camera appearance time estimating unit 408 derives the time required in that the object appears in the proximity camera by the calculation that the distance from the capturing apparatus to the proximity camera included in the camera arrangement information is divided by the converted movement speed. 
Tojo [0084] teaches next, the proximity camera parameter determining unit 410 determines the frame rate (capturing frame rate) of the capturing unit 301 of the proximity camera on the basis of the appearance time derived in the S608 (S609). The possibility capable of capturing the object by the proximity camera can be increased by previously increasing the frame rate of the proximity camera before that the object reaches the capturing range of the proximity camera. 
Tojo [0085] teaches as described above, in the present embodiment, the parameter to be included in the control parameter is the frame rate, and a case of increasing the frame rate of the capturing unit 301 of the proximity camera is exemplified. However, if the parameter is such the parameter, which is used for increasing at least either the frequency (number) of the images to be processed in the object identifying apparatus 105 per unit time or the image quality of the images to be processed in the object identifying apparatus 105, any parameter may be adopted. For example, any one among the frame rate, a shutter speed and an exposure time when capturing the image by the capturing unit 301 and the frame rate, a bit rate and a compression method of the image when transmitting the image by the image transmitting unit 302 can be changed. 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to apply acquire presence information that is generated based on images shot for each of a plurality of predetermined places by Takahashi and Mayuzumi’s with Tojo’s teaching of change a setting related to an image recognition processing performance for generating the presence information for each of the shot images of the predetermined places. One would have been motivated to perform this combination due to the fact that it allows one to decrease the load on the network due to multiple imaging apparatuses while preserving the image quality (Tojo [0005-0009]). In combination, Takahashi is not altered in that Takahashi continues to acquire presence information. Mayuzumi 's teachings perform the same as they do separately of acquiring time information to track a person’s movement. Tojo continues to improve the quality of images and the network. 
Therefore one of ordinary skill in the art, such as an individual working in the field of tracking the movement of a person could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 5.
Claim 6. Tojo further teaches wherein the setting related to the image recognition processing performance is a setting of a frame rate of an image to be analyzed. Tojo [0083-0085]
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0294159 A1 to Takahashi in view of US 2018/0061065 A1 to Mayuzumi and in further view of US 2016/0261808 to Tojo and US 2009/0080716 A1 to Yanagi. 
Claim 7. Takahashi, Mayuzumi and Tojo fail to explicitly teach the limitations of claim 5, however, Yanagi, in the field of face recognition, teaches wherein the setting related to the image recognition processing performance is a setting of the number of face images that can be detected in one frame. Yanagi [0038] teaches the face part detected from the photographed image is subjected to processing treatments corresponding to pseudo photographic environments and four types of new face images are generated and stored. However, the number of newly generated face images and types of the face images (contents of the processing treatments) can be arbitrarily set
Yanagi [0046] teaches the control unit 3 initializes the face recognition conditions, respectively (step SB3). Namely, the control unit 3 sets each of the number of feature points, the number of candidates, and the number of registered faces (face images) as comparison targets to "maximum" and sets the criterion to "70%". That is, the control unit 3 sets recognition accuracy for recognizing the face of the designated specific person to highest recognition accuracy.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to apply acquire presence information that is generated based on images shot for each of a plurality of predetermined places by Takahashi and Mayuzumi’s with Tojo’s teaching of change a setting related to an image recognition processing performance for generating the presence information for each of the shot images of the predetermined places. One would have been motivated to perform this combination due to the fact that it allows one to increase authentication accuracy and speed (Yanagi [0006]). In combination, Takahashi is not altered in that Takahashi continues to acquire presence information. Mayuzumi 's teachings perform the same as they do separately of acquiring time information to track a person’s movement. Tojo continues to improve the quality of images and the network. Yanagi perform the same separately of performing face recognition. 
Therefore one of ordinary skill in the art, such as an individual working in the field of tracking the movement of a person could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0248587 A1 to Oami et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661